NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2009-3074

                         SHAVONNE L. MODEST-COLEMAN,

                                                Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                Respondent.

              Petition for review of the Merit Systems Protection Board in
                                   CH0752080355-I-1.

                                     ON MOTION

Before DYK, Circuit Judge.

                                       ORDER

       The Merit Systems Protection Board moves for leave to file its informal brief out

of time.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is granted.

                                                FOR THE COURT


      FEB 2 4 2009                              /s/ Jan Horbaly
           Date                                 Jan Horbaly                  FILED
                                                Clerk               U.S. COURT           FOR
                                                                      THE FEDERAL CIRCUIT
cc:    Shavonne L. Modest-Coleman
       Joyce G. Friedman, Esq.
s17                                                                     FEB 2'1 2009

                                                                         JAN HORBALY
                                                                            CLERK